DETAILED ACTION
	Applicant’s amendments to the claims, filed on 1/7/2021, were received. Claims 1, 4, 5, 6, 23, 25, 26, 29, 31, and 32 were amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 9/1/2020 is acknowledged.
Non-elected claims 10-22 were cancelled.

Claim Interpretation
Claim limitation “calibration unit” in claims 1, 3, 4, 5, 6, 8, 23, 24, 25, 26, 27, 29, 31, 32, and 33 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “calibration” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “unit” is merely a generic placeholder for the term “means.”


	
Claim limitation “nozzle control mechanism” in claims 1, 23, and 29 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mechanism” coupled with functional language “nozzle control” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “mechanism” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 23, and 29 has/have been interpreted to cover a “controller, mixer, flow rate controller, self-cleaning device, and/or pattern selector” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0046).

Claim limitation “self-cleaning device” in claims 9, 28, 34, and 35 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “self-cleaning” without reciting sufficient structure to achieve the function.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 9, 28, 34, and 35 has/have been interpreted to cover a “nozzle cleaner” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0048).

Claim Objections
The objection on claim 29 is withdrawn since the claim was amended.

Claim Rejections
The previous claim rejections are withdrawn since independent claims 1, 23, and 29 were amended.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 5, 8, 9, 23, 25, 27, 28, 29, 30, 31, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Berenstein (“Automatic Adjustable Spraying Device for Site-Specific Agricultural Application”, IEEE Transactions on Automatic Science and Engineering, Vol. 15, No. 2, published on March 2, 2017, already of record).

	Regarding claim 1, Berenstein teaches a system comprising:
	a mobile robot (Pg. 643, second paragraph; see for example Fig. 5b); and 

a nozzle (see for example Fig. 3); 
a camera (see for example Fig. 3b);
an electric valve (nozzle control mechanism) (see Section II, Pgs. 642-643) and 
a PC computer (calibration unit) (see Section II, Pgs. 642-643), 
wherein, during a calibration process, the electric valve (nozzle control mechanism) operates to output a flow of paint through the nozzle in at least first and second spray patterns (see Section II, Pgs. 642-643), 
wherein, during the calibration process, the camera captures images of the first and second spray patterns (Pg. 645, left column, first paragraph).

Berenstein does not explicitly mention that the PC computer (see Section II, Pgs. 643, left column, third paragraph) is also used for image processing.
However, Berenstein further teaches using software to process the images of the first and second spray patterns to calibrate the nozzle to ensure full coverage of the detected target with minimum spray (Pg. 644, right column, second paragraph; Section V, first paragraph, Pg. 648). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the PC computer (calibration unit) to process images of the first and second spray patterns as disclosed by Berenstein, for the benefit of calibrating the nozzle to ensure full coverage of the detected target with minimum spray.



	Regarding claim 2, Berenstein further teaches that the camera is rigidly supported in the nozzle assembly at a location relative to an outlet of the nozzle (Pg. 645, left column, first paragraph; see for example Fig. 3b).

Regarding claim 4, Berenstein does not explicitly mention that the PC computer (see Section II, Pgs. 643, left column, third paragraph) is also used for graphing or modeling. 
However, Berenstein further teaches using software to measure a parametric or non-parametric model of the spray diameters of the first and second patterns, for the benefit of determining correlation between the nozzle aperture and spray diameter at different distances (Pg. 644, right column, last paragraph; Pg. 645, left column; see R-squared of fitted regression line for example Table I and Fig. 7). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the PC computer (calibration unit) to perform the modeling as disclosed by Berenstein, for the benefit of determining correlation between the nozzle aperture and spray diameter at different distances.

Regarding claim 5, Berenstein further teaches that images of the first and second spray patterns include the first and second calibration targets (Pg. 644, right column, second paragraph; see for example Fig. 6). Berenstein further teaches that the computer (calibration unit) positions the nozzle to apply first and second spray patterns on first and second calibration targets at known distances from the nozzle (see Section IV(A), Pgs. 645-646; see for example Fig. 9).

Regarding claim 8, the recitation “at least one of measuring the first and second spray patterns and measuring the distribution of the paint within the first and second spray patterns in terms of physical quantity of delivered paint per unit area” has been interpreted as the calibration unit performs either one or both of: 1) measuring the distribution of the paint within the first and second spray patterns; and 2) measuring the distribution of the paint within the first and second spray patterns in terms of physical quantity of delivered paint per unit area.
Without recitation of language “the calibration unit configured to”, the functional limitation “wherein the calibration of the nozzle by the calibration unit comprises measuring the first and second spray patterns” is interpreted to require the claimed apparatus to be capable of measuring a property of a spray pattern. Berenstein further teaches measuring the diameter of the first and second spray patterns using software (Pg. 644, right column, second paragraph; see for example Figs. 6 and 7). Thus, Berenstein teaches the components necessary to carry out the function recited in the 

Regarding claim 9, Berenstein further teaches that the nozzle mechanism includes an electric valve (flow rate controller) and a stepped motor to control rotation of the nozzle cap (spray pattern selector) adjusting the nozzle to define a shape of a spray pattern output by the nozzle (Pg. 643, entire left column).

Regarding claim 23, Berenstein teaches a system comprising:
	a mobile robot (Pg. 643, second paragraph; see for example Fig. 5b); and 
a nozzle assembly mounted on the mobile robot (see for example Fig. 5b), comprising: 
a nozzle (see for example Fig. 3); 
a camera (see for example Fig. 3b);
an electric valve (nozzle control mechanism) (see Section II, Pgs. 642-643) and 
a PC computer (calibration unit) (see Section II, Pgs. 642-643), 
wherein, during a calibration process, the electric valve (nozzle control mechanism) operates to output a flow of paint through the nozzle in at least first and second spray patterns (see Section II, Pgs. 642-643), 
wherein, during the calibration process, the camera captures images of the first and second spray patterns (Pg. 645, left column, first paragraph).


However, Berenstein further teaches using software to process the images of the first and second spray patterns to calibrate the nozzle to ensure full coverage of the detected target with minimum spray (Pg. 644, right column, second paragraph; Section V, first paragraph, Pg. 648). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the PC computer (calibration unit) to process images of the first and second spray patterns as disclosed by Berenstein, for the benefit of calibrating the nozzle to ensure full coverage of the detected target with minimum spray.

Berenstein does not explicitly mention that the PC computer (see Section II, Pgs. 643, left column, third paragraph) is also used for graphing or modeling. 
However, Berenstein further teaches using software to measure a parametric or non-parametric model of the spray diameters of the first and second patterns, for the benefit of determining correlation between the nozzle aperture and spray diameter at different distances (Pg. 644, right column, last paragraph; Pg. 645, left column; see R-squared of fitted regression line for example Table I and Fig. 7). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the PC computer (calibration unit) to perform the modeling as disclosed by Berenstein, for the benefit of determining correlation between the nozzle aperture and spray diameter at different distances.



Regarding claim 25, Berenstein further teaches that images of the first and second spray patterns include the first and second calibration targets (Pg. 644, right column, second paragraph; see for example Fig. 6). Berenstein further teaches that the computer (calibration unit) positions the nozzle to apply first and second spray patterns on first and second calibration targets at known distances from the nozzle (see Section IV(A), Pgs. 645-646; see for example Fig. 9).

Regarding claim 27, the recitation “at least one of measuring the first and second spray patterns and measuring the distribution of the paint within the first and second spray patterns in terms of physical quantity of delivered paint per unit area” has been interpreted as the calibration unit performs either one or both of: 1) measuring the distribution of the paint within the first and second spray patterns; and 2) measuring the distribution of the paint within the first and second spray patterns in terms of physical quantity of delivered paint per unit area.
Without recitation of language “the calibration unit configured to”, the functional limitation “wherein the calibration of the nozzle by the calibration unit comprises 

Regarding claim 28, Berenstein further teaches that the nozzle mechanism includes an electric valve (flow rate controller) and a stepped motor to control rotation of the nozzle cap (spray pattern selector) adjusting the nozzle to define a shape of a spray pattern output by the nozzle (Pg. 643, entire left column).

Regarding claim 29, Berenstein teaches a system comprising:
	a mobile robot (Pg. 643, second paragraph; see for example Fig. 5b); and 
a nozzle mounted on the mobile robot (see for example Fig. 3); 
a camera supported on the mobile robot at a location relative to an outlet of the nozzle (see for example Fig. 3b);
an electric valve (nozzle control mechanism) (see Section II, Pgs. 642-643) and 
a PC computer (calibration unit) (see Section II, Pgs. 642-643), 
wherein, during a calibration process, the electric valve (nozzle control mechanism) operates to output a flow of paint through the nozzle in at least first and second spray patterns (see Section II, Pgs. 642-643), 


Berenstein does not explicitly mention that the PC computer (see Section II, Pgs. 643, left column, third paragraph) is also used for image processing.
However, Berenstein further teaches using software to process the images of the first and second spray patterns to calibrate the nozzle to ensure full coverage of the detected target with minimum spray (Pg. 644, right column, second paragraph; Section V, first paragraph, Pg. 648). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the PC computer (calibration unit) to process images of the first and second spray patterns as disclosed by Berenstein, for the benefit of calibrating the nozzle to ensure full coverage of the detected target with minimum spray.

Without recitation of language “the calibration unit configured to”, the functional limitation “wherein the calibration of the nozzle by the calibration unit comprises measuring the first and second spray patterns” is interpreted to require the claimed apparatus to be capable of measuring a property of a spray pattern. Berenstein further teaches measuring the diameter of the first and second spray patterns using software (Pg. 644, right column, second paragraph; see for example Figs. 6 and 7). Thus, Berenstein teaches the components necessary to carry out the function recited in the claim since, as mentioned above, Berenstein teaches a camera for capturing images and a PC computer that runs software.


Regarding claim 30, Berenstein does not explicitly mention that the PC computer (see Section II, Pgs. 643, left column, third paragraph) is also used for graphing or modeling. 
However, Berenstein further teaches using software to measure a parametric or non-parametric model of the spray diameters of the first and second patterns, for the benefit of determining correlation between the nozzle aperture and spray diameter at different distances (Pg. 644, right column, last paragraph; Pg. 645, left column; see R-squared of fitted regression line for example Table I and Fig. 7). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the PC computer (calibration unit) to perform the modeling as disclosed by Berenstein, for the benefit of determining correlation between the nozzle aperture and spray diameter at different distances.

Regarding claim 31, Berenstein further teaches that images of the first and second spray patterns include the first and second calibration targets (Pg. 644, right column, second paragraph; see for example Fig. 6). Berenstein further teaches that the 


Regarding claims 34 and 35, Berenstein further teaches that the nozzle mechanism includes an electric valve (flow rate controller) and a stepped motor to control rotation of the nozzle cap (spray pattern selector) adjusting the nozzle to define a shape of a spray pattern output by the nozzle (Pg. 643, entire left column).


Claims 3 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Berenstein (already of record) applied to claims 1 and 23 above, and in further view of Reid (US 20200035512, already of record).
Regarding claims 3 and 24, as mentioned above, Berenstein further teaches that the camera is rigidly supported in the nozzle assembly at a location relative to an outlet of the nozzle (Pg. 645, left column, first paragraph; see for example Fig. 3b).
The previous art combination above does not explicitly teach that the computer (calibration unit) is configured to calibrate a position of the nozzle relative to the camera. 
However, in the analogous art or coating, Reid teaches a controller 19 (calibration unit) configured to calibrate a position of nozzle (14 or 16) relative to a camera (46) that is rigidly supported in the nozzle assembly at a location relative to a needle (outlet) of the nozzle, for the benefit of obtaining position correction for each .

Claims 6, 7, 26, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Berenstein (already of record) applied to claims 5, 25, and 31 above, and in further view of Kim (“Large Size Painting with Infraless Vision-aided Mobile Robot”, published Oct. 2018).
Regarding claims 6, 7, 26, 32, and 33, Berenstein does not explicitly teach that the computer (calibration unit) is configured to calibrate the nozzle by finding corresponding points in the first and second spray patterns, wherein the finding of the corresponding points comprises computing a homography between the images of the first and second spray patterns.
However, in the analogous art of spraying, Kim teaches finding corresponding points in first and second patterns applied by a mobile robot, wherein Kim finds the corresponding points by computing a homography between different images of letters, for the benefit of removing error in future drawings and compensating for wheel defects (see Section 3, esp. Section 3.1.1). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply this concept in the claimed invention, i.e., corresponding points in the first and second .  


Response to Arguments
Applicant’s arguments with respect to claims 1, 23, and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Applicant argues on Pg. 15 of Remarks that Reid fails to teach calibrating the nozzle position relative to the camera.
	In response to Applicant’s arguments, the Examiner respectfully disagrees. Reid explicitly discloses “The camera to needle offset distance may be calibrated by the dispenser, or be selected by the operator of the dispenser” (para 0056). The needle corresponds to the nozzle of the dispenser (para 0030). Thus, the Examiner maintains that Reid teaches the limitation recited in the claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717